 Case: 4:18-cv-00826-CDP Doc. #: 48 Filed: 02/21/20 Page: 1 of 2 PageID #: 345



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

MARITZ HOLDINGS INC.,                               )
                                                    )
                Plaintiff,                          )
                                                    )
v.                                                  )        Case No. 4:18-cv-00826
                                                    )
COGNIZANT TECHNOLOGY SOLUTIONS                      )
U.S. CORPORATION,                                   )

               CONSENT MOTION TO CONTINUE RULE 16 CONFERENCE

          Plaintiff Maritz Holdings Inc. (“Maritz”), by and through its undersigned counsel, and for

its Consent Motion to Continue Rule 16 Conference, states as follows:

          1.     This case is currently set for a Rule 16 conference on March 12, 2020. See Dkt.

No. 47.

          2.     Due to the travel schedule of counsel for Maritz, Maritz seeks to continue the

Rule 16 Conference set on March 12, 2020 to the morning of March 20, 2020.

          3.     Counsel for Defendant Cognizant Technology Solutions U.S. Corporation

consents to continuing the Rule 16 Conference from March 12, 2020 to the morning of March

20, 2020.

          4.     This requested continuance is made in good faith and not for purposes of delay.

          WHEREFORE Plaintiff Maritz Holdings Inc. respectfully requests that this Court grant

its Consent Motion to Continue Rule 16 Conference until the morning of March 20, 2020.
 Case: 4:18-cv-00826-CDP Doc. #: 48 Filed: 02/21/20 Page: 2 of 2 PageID #: 346



Dated: February 21, 2020

                                              Respectfully submitted,


                                              THOMPSON COBURN LLP


                                              By: /s/ Brian A. Lamping
                                                 Jan Paul Miller, #58112MO
                                                 Brian A. Lamping, #61054MO
                                                 Kristen E. Sanocki, #67375MO
                                                 One US Bank Plaza
                                                 St. Louis, Missouri 63101
                                                 314-552-6000
                                                 FAX 314-552-7000
                                                 jmiller@thompsoncoburn.com
                                                 blamping@thompsoncoburn.com
                                                 ksanocki@thompsoncoburn.com

                                              Attorneys for Plaintiff Maritz Holdings Inc.




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2020, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system to all counsel of
record.


                                              /s/ Brian A. Lamping




                                               -2-
